Title: To George Washington from Colonel Theunis Dey, 22 April 1777
From: Dey, Theunis
To: Washington, George



Sir,
Bloomsbury [N.J.] April 22nd 1777.

Yesterday I had part of our regiment together and they turned out 46 men as volunteers for a scouting party for 1 month and several more are expected to enlist very soon. those that turned out, did immediately proceed to choose their officers, viz. Mr Peter R. Fell for their Capt. & Joste Zabriskie for their 1st Lieut., John Van Allen 2nd Lieut. and James S. Bogart Ensign. their choosing so many Officers is in expectation of their company full in a few days. they are desirous your Excellency will commission them, or as many of them as you shall think proper. They are also desirous of having a few light horse allowed the company to act in conjunction with them, as in several instances there will be more speed required than foot can make. Mr Fell the bearer can explain to you the necessity of having them. these Sir from your most obedient & humble servant

Theunis Dey Colo.

